           Case 1:20-cv-03807-VSB Document 16
                                           15 Filed 11/04/20
                                                    11/02/20 Page 1 of 2
                                                                       1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 ALYSSA VIENS, on behalf of herself and all
 others similarly situated,

         Plaintiff,

                  v.
                                                               CASE NO: 20-CV-3807
 GOOD PAL CHANTELLE CORP. d/b/a
 HOTEL CHANTELLE, THE AMBER
 AVALON CORP., GOOD PAL RAVEL
 CORP., RAVEL HOTEL LLC d/b/a RAVEL
 MGMT LLC and d/b/a PROFUNDO DAY
 CLUB,

          Defendants.
 ---------------------------------------------------------x


                   NOTICE OF ACCEPTANCE OF OFFER OF JUDGMENT

        PLEASE TAKE NOTICE that pursuant to Federal Rules of Civil Procedure Rule 68,

Plaintiff Alyssa Viens accepts Defendants’ Offer of Judgment of $10,000.00 in the above-

captioned action. Defendants’ Offer of Judgment pursuant to Federal Rules of Civil Procedure 68

is attached hereto as Exhibit A.

Dated: New York, New York
       November 2, 2020
                                                         /s/ D. Maimon Kirschenbaum
                                                         D. Maimon Kirschenbaum
                                                         JOSEPH & KIRSCHENBAUM LLP
                                                         32 Broadway, Suite 601
                                                         New York, NY 10004
                                                         212-688-5640

                                                         Attorneys for Plaintiff



                                                                                      44324227.1




                                        11/4/2020
         Case
          Case1:20-cv-03807-VSB
               1:20-cv-03807-VSB Document
                                  Document15-1
                                           16 Filed
                                               Filed11/04/20
                                                     11/02/20 Page
                                                               Page21ofof21




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------x
 ALYSSA VIENS, on behalf of herself and all
 others similarly situated,

         Plaintiff,

                  v.
                                                                CASE NO: 20-CV-3807
 GOOD PAL CHANTELLE CORP. d/b/a
 HOTEL CHANTELLE, THE AMBER
 AVALON CORP., GOOD PAL RAVEL
 CORP., RAVEL HOTEL LLC d/b/a RAVEL
 MGMT LLC and d/b/a PROFUNDO DAY
 CLUB,
          Defendants.
 ---------------------------------------------------------x



                                         OFFER OF JUDGMENT

        PLEASE TAKE NOTICE pursuant to Rule 68 of the Federal Rules of Civil Procedure,

Defendants Good Pal Chantelle Corp., The Amber Avalon Corp., Good Pal Ravel Corp., and Ravel

Hotel LLC hereby offer to allow judgment to be taken against them in the above-captioned action

by Plaintiff Alyssa Viens in the total amount of Ten Thousand Dollars and Zero Cents ($10,000.00)

inclusive of all interest, costs, and attorneys’ fees accrued.

Dated: New York, New York
       October 30, 2020

                                                              By:_____________________________
                                                              Daniel M. Bernstein
                                                              OGLETREE, DEAKINS, NASH,
                                                              SMOAK & STEWART, PC
                                                              599 Lexington Ave, 17th Fl.
                                                              New York, NY 10022
                                                              212-492-2079

                                                              Attorneys for Defendants
